DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “Based on the explicit teachings of Lackner, one skilled in the art would not have substituted the resin impregnated fabric with a non-impregnated fabric because to do so would result in a 100% decrease in the flexural strength and flexural modulus. In other words, the function of the chipboard would be destroyed by such substitution” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant has made an improper assumption without evidence. Lackner teaches the entire wood chipboard has a high bending strength and high flexural modulus comprising one or more layers of wood chips impregnated with condensation resins, pressed under pressure and elevated temperature, between individual layers of fabric. Lackner et al. teach the entire laminate has a high bending strength and flexural strength. One of ordinary skill in the art would assume the desired bending strength and flexural modulus properties are the result of the thicker one or more layers of pressed impregnated wood chip (2) rather than the thinner fabric layers (4), as shown below:

    PNG
    media_image1.png
    214
    291
    media_image1.png
    Greyscale


Applicant argues, “Moreover, contrary to the Examiner’s assertion, one skilled in the art would not have equated a non-impregnated paper with a resin impregnated natural fiber fabric. Accordingly, one skilled in the art would not have looked to Snowbarger to modify the particle board of Lackner” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As shown by Snowbarger, the porous paper is used for the same purpose in a furniture panel as the impregnated fabric taught by Lackner. As previously discussed, it would have been obvious to one of ordinary skill in the art to substitute the fabric interfoil taught by Lackner et al. with an art recognized equivalence for the same purpose, such as porous paper. See MPEP 2144.06.

Applicant argues, “Snowbarger is directed to a composite core furniture panels that includes a multilayered composite core. Snowbarger discloses how the multi-layer core 455 comprises five layers: the central layer 410, 430 (top and bottom) and the outer core layers 450 (top and bottom) (see paragraph [0031] and Fig. 4 of Snowbarger, reproduced below). Snowbarger further states that the core 455 can be pre-formed and stored/shipped and the subsequently receive the outer veneer layers 470. Hence, the 

    PNG
    media_image2.png
    473
    447
    media_image2.png
    Greyscale

EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, with regard to Applicant’s assertion the skilled person would not have dissected layer 450 from the core 455, since it is an integral part of the core 455, the Office action did not suggest such a dissection. Like Lackner et al., Snowbarger et al. also teach a wood particle core, fibrous middle layers, and two outer layers. As previously discussed, it would have been obvious to one of ordinary skill in 
Second, as discussed above, Lackner et al. teach the entire laminate has a high bending strength and flexural strength. One of ordinary skill in the art would assume these properties are the result of the thicker one or more layers of pressed impregnated wood chip (2) rather than the thinner fabric layers (4), as shown below:

    PNG
    media_image1.png
    214
    291
    media_image1.png
    Greyscale


Applicant argues, “Gleich’s solution to optimize impact strength and shock resistance without compromising abrasion resistance is to include a textile underlay that is completely impregnated with a fully cured binder. Gleich discloses that the textile underlay has a weight per unit area without binder of between 15 and 100 g/m2 (see paragraphs [0013], [0034], [0038], [0097]. According to Gleich, the binder impregnated textile underlay has the effect that the additives which increase the abrasion resistance are not pressed into the textile layers or only to a small extent, so that the required abrasion resistance is achieved without the use of additional additives [0015].
“As recited in claim 1, the wood particle board includes at least one interfoil formed of paper which has not been resin impregnated or of a perforated plastic sheet, the interfoil having a surface weight in the range of 5 g/m2 to 600 g/m2. The Examiner 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant has mischaracterized the wood particle board of their claims. Applicant’s claim 1 is drawn to an intermediate product comprises an interfoil that is not impregnated with resin (binder) at the time of assembly. However, Applicant’s final product comprises fabric interfoils impregnated with adhesive resin from the core layer and/or in the surface layer after a compression step (Applicant’s specification pg. 4, claims 4 & 9). As such, Applicant’s claimed interfoil surface weight is in reference to the intermediate product after assembling the layers but before compression of the laminate, resulting in at least partial impregnation of the fabric with adhesive from the core & surface layers (see Applicant’s specification, pg. 4, lines 26 – 29, pg. 9, lines 7 – 17).
As Applicant has noted above, similar to Applicant’s disclosed wood board, the surface weight of the fabric taught by Gleich is measured before impregnation with binder (adhesive resin).

Applicant argues, “The Examiner acknowledges that Lackner fails to teach the thickness of the interfoil of the wood particle board presently claimed, which is formed of 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, Lackner et al. teach the entire laminate has a high bending strength and flexural strength. One of ordinary skill in the art would assume these properties are the result of the thicker one or more layers of pressed impregnated wood chip (2) rather than the thinner fabric layers (4), as shown below:

    PNG
    media_image1.png
    214
    291
    media_image1.png
    Greyscale

Additionally, as previously discussed Walz teaches the furniture laminate comprising a carbon fiber layers vary in thickness in the range of 0.254 mm to 0.381 mm, within Applicant’s claimed range, based on the desired degree of 

Applicant argues, “Jones does not cure the deficiencies of the combination of Lackner, Gleich, Walz and Snowbarger” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781